DETAILED ACTION
This is a response to Application # 17/146,118 filed on January 11, 2021 in which claims 1-15 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-15 are pending, of which claims 9-15 are rejected under 35 U.S.C. § 101 and claims 1-15 are rejected under 35 U.S.C. § 103(a).

Information Disclosure Statement
The information disclosure statement filed January 13, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  However, the examiner has provided this reference in the attached Notice of References Cited. Therefore, no correction is necessary.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 	

Claim Interpretation
The present claims recite that the claimed limitations operate “within a virtual tour.” This is merely reciting the intended use of the limitations. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim Objections
Claim 9 is objected to because of the following informalities:  this claim ends with a semi-colon (‘;’) and not a period (‘.’). Appropriate correction is required.
	
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 


Claims 9-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 9, it recites a “virtual tour” for displaying a document comprising a rotatable image. The Specification does not define a “virtual tour” to require any particular hardware elements and the plain and ordinary meaning of this term would include software only embodiments.  
Accordingly, the recited “virtual tour” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101.

Claims 10-15, being dependent on claim 9, fail to further define the recited system as statutory subject matter in that it merely further describes the virtual tour.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a), which forms the basis for all obviousness rejections, set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention 

Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Fries, US Publication 2002/0035728 (hereinafter Fries) in view of Osterhout et al., US Publication 2014/0063055 (hereinafter Osterhout).

Regarding claim 1, Fries discloses a method of content management …, the method comprising “exposing, … a hotspot” (Fries ¶ 51 and Fig. 6) by displaying (i.e., exposing) a page including a series of pictorial links (i.e., hotspots). Additionally, Fries discloses “the hotspot having an associated a hyperlink to a third-party content management provider” (Fries ¶¶ 49, 52) where the hotspots are hyperlinks and indicating that the data linked may be provided by third parties. Further, Fries discloses “the hotspot having … an access code for accessing content from the third-party content management provider” (Fries ¶¶ 49, 60) where the linked data is provided by third parties and disclosing that the link is associated with a password (i.e., an access code). Moreover, Fries discloses “receiving an invocation of the hotspot; invoking the hyperlink associated with the hotspot” (Fries ¶ 52) where the user selects and invokes the hotspot and links to another display page. Likewise, Fries discloses “invoking the access code for accessing content from a third-party content management provider” (Fries ¶ 88) by providing the password box. Finally, Fries discloses “receiving content from the third-party content management provider; and displaying the received content ….” (Fries ¶ 13) by receiving and displaying the new page. 
Fries does not appear to explicitly disclose use within a virtual tour and, therefore, does not appear to explicitly disclose a “method of content management for virtual tours, the method comprising: exposing, within a virtual tour, a hotspot, the hotspot having an associated a hyperlink to a within the virtual tour.”
However, Osterhout discloses a “method of content management for virtual tours,” (Osterhout ¶ 352) the method comprising “exposing, within a virtual tour, a hotspot” (Osterhout ¶ 459) by displaying to the user a selectable object point (i.e., hotspot) on the display of the virtual tour. Additionally, Osterhout discloses “receiving an invocation of the hotspot” (Osterhout ¶459) where the user selects the object. Finally, Osterhout discloses “displaying the received content within the virtual tour” (Osterhout ¶ 542) where the user receives selected content, which may be associated with the virtual tour.
Fries and Osterhout are analogous art because they are from the “same field of endeavor,” namely that of hotspot interaction systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fries and Osterhout before him or her to modify the hotspot interaction system of Fries to include the use within a virtual tour of Osterhout.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Fries teaches the “base device” for interacting with hotspots. Further, Osterhout teaches the “known technique” of using hotspots within a virtual tour that is applicable to the base device of Fries. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 2, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the access code for accessing the content from the third- party content management by disclosing that an API call is used to access the content, which may be to a third party provider. 

Regarding claim 3, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the access code for accessing the content from the third- party content management provider further comprises a widget provided by the third-party content management provider” (Osterhout ¶ 455) by disclosing that the selectable content may be an icon, which is a form of widget.

Regarding claim 4, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the access code for accessing the content from the third- party content management provider further comprises HyperText Markup Language ('HTML') elements provided by the third-party content management provider.” (Fries ¶ 33).

Regarding claim 5, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the location of the hotspot in the virtual tour indicates a relationship between one or more visual elements of the virtual tour and the content received from the third-party content management provider for display in the virtual tour” (Osterhout ¶ 444) where the locations of objects correlates (i.e., indicates a relationship) to the received secondary information (i.e., content).

claim 7, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the third-party content management provider comprises a social media website.” (Osterhout ¶ 516).

Regarding claim 8, the combination of Fries and Osterhout discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the virtual tour comprises a plurality of images stitched together to create a 360 degree image of a location” (Osterhout ¶¶ 616, 760) by disclosing that a panoramic image is stitched together and that it may be 360 degrees.

Regarding claim 9, Fries discloses a computer system comprising “an in-context hotspot” (Fries ¶ 51 and Fig. 6) by displaying (i.e., exposing) a page including a series of pictorial links (i.e., hotspots). Additionally, Fries discloses “the hotspot having an associated hyperlink to a third-party content management provider” (Fries ¶¶ 49, 52) where the hotspots are hyperlinks and indicating that the data linked may be provided by third parties. Finally, Fries discloses “the hotspot having … an access code for accessing content from the third-party content management provider” (Fries ¶¶ 49, 60) where the linked data is provided by third parties and disclosing that the link is associated with a password (i.e., an access code).
Fries does not appear to explicitly disclose use within a virtual tour and, therefore, does not appear to explicitly disclose a “virtual tour, the virtual tour comprising: a rotatable image of a location to be toured.”
However, Osterhout discloses a “virtual tour” (Osterhout ¶ 352) comprising “a rotatable image of a location to be toured” (Osterhout ¶ 446) by providing a rotational image.
same field of endeavor,” namely that of hotspot interaction systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fries and Osterhout before him or her to modify the hotspot interaction system of Fries to include the use within a virtual tour of Osterhout.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Fries teaches the “base device” for interacting with hotspots. Further, Osterhout teaches the “known technique” of using hotspots within a virtual tour that is applicable to the base device of Fries. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, the combination of Fries and Osterhout discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the location of the in-context hotspot in the virtual tour indicates a relationship between one or more visual elements of the virtual tour and the content available from the third-party content management provider for display in the virtual tour” (Osterhout ¶ 444) where the locations of objects correlates (i.e., indicates a relationship) to the received secondary information (i.e., content).

Regarding claim 12, the combination of Fries and Osterhout discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the third-party content management provider comprises a social media website.” (Osterhout ¶ 516).

claim 13, the combination of Fries and Osterhout discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “ wherein the access code for accessing the content from the third-party content management provider further comprises an application programming interface ('API') call to the third-party content management provider” (Fries ¶¶ 40, 49) by disclosing that an API call is used to access the content, which may be to a third party provider.

Regarding claim 14, the combination of Fries and Osterhout discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the access code for accessing content from the third- party content management provider further comprises a widget provided by the third-party content management provider” (Osterhout ¶ 455) by disclosing that the selectable content may be an icon, which is a form of widget.

Regarding claim 15, the combination of Fries and Osterhout discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout discloses “wherein the access code for accessing content from the third- party content management provider further comprises HyperText Markup Language ('HTML') elements provided by the third-party content management provider.” (Fries ¶ 33).

Claims 6 and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fries in view of Osterhout, as applied to claims 1 and 9 above, in further view of Kelley et al., US Publication 2008/0281754 (hereinafter Kelley).

claims 6 and 11, the combination of Fries and Osterhout discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Fries and Osterhout does not appear to explicitly disclose “wherein the virtual tour owner has an account with the content management provider and provides through the content management provider, content related to the hotspot.”
However, Kelley discloses a content providing system including the step “wherein the content owner has an account with the content management provider and provides through the content management provider, content related to the hotspot” (Kelley ¶¶ 11. 40) by providing that the third-party content providers have accounts linked to the content providing system that are linked to rewriting links (i.e., hotspots).
A person of ordinary skill in the prior to the invention of the present invention would have recognized that when Kelley was combined with Fries and Osterhout, that the content owners of Kelley would be the virtual tour owner of Fries and Osterhout. Therefore, the combination of Fries, Osterhout, and Kelley at least teaches and/or suggests the claimed limitation “wherein the virtual tour owner has an account with the content management provider and provides through the content management provider, content related to the hotspot,” rendering it obvious.
Fries, Osterhout, and Kelley are analogous art because they are from the “same field of endeavor,” namely that of content providing systems. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fries, Osterhout, and Kelley before him or her to modify the content providing system of Fries and Osterhout to include the content provider accounts of Kelley.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Fries and Osterhout teaches the “base device” for providing a virtual .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure because each discloses a system and method for providing virtual tours:
Olefson, US Publication 2001/0025261
Olefson, US Publication 2002/0116297
Incertis-Carro, US Publication 2002/0152236
Dawson-Scully, US Publication 2003/0090487
Ekpar, US Publication 2004/0169724
Adams, US Publication 2005/0273458
Taylor et al., US Publication 2004/0183826
Logan, US Publication 2006/0015925
Pratt, US Publication 2006/0020522
Rothschild, US Publication 2006/0114516
Graham et al., US Publication 2007/0047008
Rajasingham, US Publication 2007/0229396
Mendoza et al., US Publication 2007/0273758
Jarrell, US Publication 2008/0126206
Cowtan et al., US Publication 2009/0031246
Dempsey, US Publication 2010/0312670

Hallas, US Publication 2011/0213549
Haddick et al., US Publication 2011/0221656
Aguilera et al., US Publication 2012/0099804
Gusky et al., US Publication 2012/0124471
Osterhout et al., US Publication 2012/0194419
Calman et al., US Publication 2012/0231814
Hirsch et al., US Publication 2012/0260232
Kellerman et al., US Publication 2013/0091214
Bregman-Amitai et al., US Publication 2013/0135479
Armstrong et al., US Publication 2013/0191787
Armstrong, US Publication 2013/0204712
Fries, US Patent 6,317,885
Schileru-Key, US Patent 6,388,688
Jongerius, US Patent 6,563,529
Chacker, US Patent 6,578,008
Schileru-Key, US Patent 6,580,441
Morse et al., US Patent 6,839,880
Pella et al., US Patent 7,187,377
Wierowski, US Patent 7,334,190
Ekpar, US Patent 7,567,274
Bailly et al., US Patent 7,933,395
Cardu, US Patent 8,042,064
Croak et al., US Publication 8,612,512

EasyPano, Tourweaver 4.00 User Manual; October 9, 2011; EasyPano.com; Pages 1-110.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176